Citation Nr: 0706877	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to service connection for lung cancer, for 
accrued benefits purposes.

3.  Entitlement to service connection for prostate cancer, 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 through 
June 1946.

This matter is before the Board of Veterans Appeals' (Board) 
on appeal from two November 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In February 2007, the Board granted the appellant's motion to 
advance her appeal on the Board's docket.  

The issue of entitlement to service connection for cause of 
death is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. At the time of the veteran's death in April 2004, he had 
claims pending for service connection for lung cancer and 
prostate cancer; the appellant filed her claim for accrued 
benefits within one year of his death.

2.  At the time of the veteran's death, there was no 
competent medical evidence linking lung cancer and prostate 
cancer to his military service, including asbestos exposure 
in service.

3.  At the time of the veteran's death, there was no 
competent medical evidence on file showing that the veteran 
developed lung cancer or prostate cancer within one year 
following service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for lung 
cancer, for accrued benefits purposes, have not been met.  38 
U.S.C.A. §§ 1110, 5107, 5121 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2006).

2.  The criteria for establishing service connection for 
prostate cancer, for accrued benefits purposes, have not been 
met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the appellant was provided with 
notice of what type of information and evidence was needed to 
substantiate her claim for service connection for accrued 
benefit purposes, she was not provided with the notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for the disability on appeal.  Despite 
the inadequate notice provided to the appellant concerning 
these elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of the final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board concludes below that the preponderance of 
the evidence is against the appellant's claim for service 
connection for accrued benefits purposes.  Thus, any question 
as to the appropriate disability rating or effective date to 
be assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in August 2004, (prior to the November 2004 adverse 
determination) adequately informed the appellant of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
appellant was expected to provide.  The letter also 
essentially told the appellant to submit any information or 
evidence in her possession.  The RO additionally requested 
that the appellant identify any relevant records and/or 
additional supporting information or evidence, and submit 
authorizations to the RO so that the RO could obtain the 
records or other evidence on her behalf.  In light of the 
foregoing, the Board finds that the VA's duty to notify has 
been fully satisfied with respect to the claim.

The Board further notes that the veteran's service medical 
records, service personnel records, VA hospital records, and 
the death certificate have been obtained.  The appellant has 
not identified any further evidence with respect to her 
claims, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claims of service connection for accrued 
benefits after providing the required notice and assistance, 
and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Analysis

An application for accrued benefits must be filed within one 
year after the date of the veteran's death.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2006); 38 C.F.R. § 3.1000 (2006).  
Claims for compensation, or dependency and indemnity 
compensation are deemed to include a claim for accrued 
benefits if supported by the facts of the case.  See 
38 U.S.C.A. § 5101(b).  Accrued benefits include those the 
service member was entitled to at the time of death under an 
existing rating or based on evidence in the file at the date 
of death.   See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
In order for a claimant to be entitled to accrued benefits, 
the service member must have had a claim pending at the time 
of death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

Prior to the veteran's death, he submitted claims for service 
connection for lung cancer due to asbestos exposure and for 
prostate cancer.  During the pendency of the claims, the 
veteran died.

The veteran died April [redacted], 2004, prior to the adjudication of 
his claims.  In June 2004, within one year of the veteran's 
death, the veteran's surviving spouse, the appellant herein, 
filed claims for service connection for the cause of the 
veteran's death, eligibility for Dependents' Educational 
Assistance, and a claim for accrued benefits.  

The Board acknowledges that there has been a significant 
statutory change regarding the payment of benefits accrued 
and unpaid at the time of a veteran's death.  In this regard,  
38 U.S.C.A. § 5121(a) has been amended by repealing the 2-
year limit on accrued benefits such that a veteran's survivor 
may receive the full amount of the award for accrued 
benefits.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, malignant tumor (i.e. cancer), 
which become manifest to a compensable degree within the year 
after service, will be rebuttably presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

The veteran died on April [redacted], 2004.  The death certificate 
reflects that the immediate cause of death was lung cancer.  
No other significant conditions were listed as contributing 
to the death.  Additionally, at the time of his death, the 
veteran was not service connected for any disability.  Prior 
to his death, the veteran submitted an application for 
service connection for lung cancer and prostate cancer.  

The appellant contends that the veteran's lung cancer and 
prostate cancer resulted from his active service.  She 
specifically alleges that his lung and prostate cancer was 
the result of exposure to asbestos in service.

The veteran's service medical records are silent to any 
treatment for, or diagnosis, of any prostate or respiratory 
disorders.  Upon examination in September 1944, no defects 
were noted and chest x-rays were negative.  Enlistment 
examination in September 1944 noted a normal respiratory 
system, normal abdomen and pelvis, and normal genito-urinary 
system.  Separation examination, dated June 1946, noted a 
normal respiratory system, bronchi, lungs and pleura.  No 
abnormalities of the prostate or rectum were noted.  

The appellant submitted the VA hospital records dated 
December 2003 through May 2004.  A hospital discharge summary 
dated January 2004 revealed discharge diagnoses of left 
pleural effusion, chronic obstructive pulmonary disease 
exacerbation, atrial fibrillation, hypertension, and 
hyperlipidemia.  A subsequent January 2004 discharge summary 
revealed diagnoses of stage 4 nonsmall cell lung cancer, and 
malignant left pleural effusion.  A March 2004 discharge 
summary indicated a history of lung and prostate cancer, 
diagnosed in December 2003.  Various radiology studies 
confirm the diagnoses of lung cancer and prostate cancer.  

While the veteran had a diagnosis of lung cancer and prostate 
cancer, at the time of his death there is no competent 
medical evidence showing that either the veteran's lung 
cancer or prostate cancer was related to any incidence of 
service, including to asbestos exposure.  The service medical 
records are silent to any treatment for, or diagnosis of, 
prostate or respiratory disorders.  Additionally, the veteran 
was not diagnosed with either lung or prostate cancer until 
December 2003, nearly 60 years after discharge from service.  
Thus, presumptive service is not warranted.

Accordingly, the preponderance of the evidence is against the 
claims for service connection for lung cancer and prostate 
cancer for accrued benefit purposes.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 5-56 (1990).
  

ORDER

Service connection for lung cancer, for accrued benefits 
purposes, is denied.

Service connection for prostate cancer, for accrued benefits 
purposes, is denied.  


REMAND

The appellant maintains that the veteran's exposure to 
asbestos while he was stationed on board the USS Bernard L. 
Rodman, caused and/or contributed to the his lung cancer and 
ultimately his death.

The VA Adjudication Procedure Manual (M21-1) reports that in 
some circumstances naval service aboard ship is a risk factor 
for asbestos exposure (see M21-1, Part VI, par. 7.21(b)(2)).  
The Manual further provides that exposure to asbestos may 
cause illness even when the exposure period was as little as 
a month or two or the veteran only had indirect exposure (see 
M21-1, Part III, par. 5.13(a)), and provides that the latent 
period varies from ten to forty-five or more years between 
first exposure and development of disease (id.).

The record shows that the veteran served as a member of the 
Armed Guard Crew aboard the USS Bernard L. Rodman during 
World War II (1944 -1945), and thus the Board concedes 
exposure to asbestos during service.  The record also shows 
that the veteran had a 60 pack per year smoking habit, but 
quit smoking approximately 12 months before his death.  The 
veteran's medical records showed diagnoses of left pleural 
effusions, chronic obstructive pulmonary disease 
exacerbation, atrial fibrillation, hypertension and 
hyperlipidemia.  The veteran's death certificate indicated 
that the veteran died as the result of lung cancer.  Because 
exposure to asbestos in service is shown, a review of the 
veteran's claims file by a VA examiner should be provided to 
determine whether it is at least as likely as not (a 50% 
probability) or less likely as not (less than 50% 
probability) that the veteran's in service exposure to 
asbestos caused and/or contributed to an asbestos related 
disease, including lung cancer. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and; 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish an effective date in the event the claim is 
granted.  As this question is involved in the present appeal, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and ; 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the appellant 
with proper VCAA notice of the information 
and evidence necessary to establish an 
effective date in the event that the claim 
is granted, including; notice of what 
evidence, if any, the appellant is expected 
to obtain and submit, what evidence will be 
retrieved by the VA, and inform the 
appellant that she should provide any 
evidence in her possession that pertains to 
the claim.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006); 38 C.F.R. § 3.159.

2.  Send the claims file to a pulmonary 
physician for the purpose of obtaining an 
opinion.  Based on historical records and 
medical principles, the physician should 
provide an opinion as to whether the 
veteran's lung cancer was at least as 
likely as not (50% probability) or less 
likely than not (less than 50% probability) 
related to his in-service asbestos 
exposure.  In giving this opinion, the 
physician should address the significance, 
if any, of the veteran's long history of 
smoking.

3.  After the foregoing, the RO should 
review the appellant's claim.  If the 
determination is adverse to the appellant, 
she and her representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


